Citation Nr: 1732649	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for neuropathy of the left upper extremity, claimed as tingling and numbness of left upper extremity, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neuropathy of the right upper extremity, claimed as tingling and numbness of left upper extremity, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his January 2013 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He was scheduled for a DRO hearing in February 2013, but he withdrew the hearing request before the scheduled hearing.


FINDINGS OF FACT

1.  During his period of active duty, the Veteran had active military service in the Persian Gulf War. 

2.  The Veteran does not have a current disability manifested by hair loss; a qualifying chronic disability characterized by the symptom of hair loss, including resulting from an undiagnosed illness, was not manifested during service or to a compensable degree since service.

3.  The preponderance of the evidence is against finding that the Veteran's neuropathy of the left of right upper extremity is etiologically related to a disease, injury, or event which occurred in service or a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hair loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2016). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2016).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016). 

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2016); see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of his service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Hair Loss

The Veteran contends that he has hair loss as a result of his Persian Gulf service.  Generally, he asserts that he has experienced hair loss since his Persian Gulf service and seeks service connection on this basis.

In March 2013, fellow service members who served with the Veteran during the Gulf War submitted lay statements in support of the Veteran's claim.  They attest to the fact that they suffered hair loss due to severe skin condition or witnessed an extreme hair loss in the Veteran over the years since they returned from the Gulf War.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current "disability" manifested by hair loss.  Preliminarily, the Board notes that hair loss is a symptom of a disability and is not considered a disability, in and of itself; therefore, it must be attributed to an underlying disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7831 (rating criteria for alopecia areata considers the extent and location of hair loss). 

In this case, treatment records show no complaint of hair loss or any diagnosis or treatment for a disability manifested by hair loss during or since service, including shortly before filing the claim for hair loss or during the claim process.  Rather, there is no indication of hair loss during service and post-service treatment records show that the Veteran had normal hair loss.  To that effect, the Veteran has not reported any hair changes during systems reviews performed during the course of VA treatment from February 2012 to January 2015.  A VA Gulf War Registry examination in May 2012 showed that the Veteran's hair was normal.  During a December 2012 VA skin examination, the Veteran reported his scalp and feet broke out with itchy scaly blisters and dryness in 1991 but scalp had cleared.  The examiner found that the Veteran had normal male pattern hair loss.  On physical examination, the scalp and face were clear and the Veteran had male pattern balding.  The examiner noted that the history was consistent with seborrheic dermatitis of the scalp and face, but there was no finding at the time of the examination.  The examiner opined that there was no diagnosable disease pertaining to the scalp or face.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Here, the evidence of record shows no diagnosis of a current "disability" manifested by hair loss at any time during the claim/appeal period; therefore, service connection for hair loss on a direct basis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.14.

Next, the Board finds the weight of the lay and medical evidence is against a finding that the Veteran has a qualifying chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  As noted above, service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  In this case, the weight of the evidence demonstrates no objective indications of a chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  As explained below, a compensable rating is not warranted under the applicable diagnostic codes, Diagnostic Codes 7830 (scarring alopecia) and 7831 (alopecia areata), throughout the pendency of the appeal period.

Under Diagnostic Code 7830 for scarring alopecia, a 10 percent rating is warranted when the scarring alopecia affects 20 to 40 percent of the scalp.  Under Diagnostic Code 7831 for alopecia areata, a 10 percent rating is warranted when there is evidence of loss of all body hair.  In this case, the Veteran has not alleged that he has scarring associated with the purported hair loss or that he has lost all of his body hair and such symptomatology is not otherwise shown.  Rather, as noted above, the December 2012 VA skin examination report indicates that none of the Veteran's exposed areas, including head, face, neck and hands were affected by his claimed skin condition and the Veteran had male pattern balding; therefore, when considered under the rating criteria above, the purported hair loss is not shown to be manifested to a compensable degree.  In consideration thereof, the Board finds that the evidence of record demonstrates no objective indications of a qualifying chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  Without a showing that the disability is manifested to a compensable degree under an analogous diagnostic code, presumptive service connection for hair loss under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be denied.

Neuropathy of Upper Extremities

The Veteran is seeking service connection for neuropathy of the left and right upper extremities, to include as due to an undiagnosed illness.  He contends that he experiences tingling and numbness in both arms and he believes this condition is directly related to his military service and participation in the Gulf War.

Having carefully reviewed all evidence of record, the Board determines that there is insufficient basis to award service connection for peripheral neuropathy of bilateral upper extremities.  

The medical evidence of record shows a current diagnosis of peripheral neuropathy of the upper extremities.  See Degmetich, 104 F.3d at 1333.  In a January 2012 letter, Dr. C.B. stated that the Veteran had been treated for the last several years and he had neuropathy of the upper extremities, which caused a tingling sensation and pain.  A May 2010 private treatment record shows a complaint of occasional paresthesias in upper extremities.  A December 2012 VA general medical examination report reflects that the Veteran reported numbness and tingling in the bilateral upper extremities and physical examination showed decreased sensory to sharp and full in the hands; the examiner noted the Veteran's symptoms were consistent with peripheral neuropathy. 

The Veteran reported in his May 2010 claim that the onset of the tingling and numbness symptoms in arms was in October 1990 while he was in service.  Lay statements received in March 2013 indicate that the Veteran injured his back while participating in the filling of several thousand sand bags used for bunkers and fuel spill containment during Desert Shield and Desert Storm.  A lay person is competent to attest to the factual matters of which he has first-hand knowledge, to include observable symptoms during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to doubt the credibility of these lay assertions of in-service events.

However, the preponderance of the evidence does not relate the Veteran's peripheral neuropathy disability to his service.  

In a March 2013 letter, the Veteran's chiropractic physician stated he has treated the Veteran since the mid-1990s and had become familiar with his medical history.  The chiropractor opined that the Veteran's segmental dysfunction of his lumbar spine, lumbago and lumbar radiculitis were most likely to have occurred during his military service, which means his bilateral neuropathy in the upper extremities are caused by his back condition.  It was noted that the back condition was acquired during his military service and his upper extremities issues came on due to the spine adapting to the lower spine issues.  However, the Veteran's lumbar spine condition is not service-connected in this case.  In fact, the Veteran filed a claim for service connection for low back condition but the RO denied this claim in a November 2014 rating decision.  The Veteran filed a notice of disagreement in November 2014, after which the RO issued a Statement of the Case in February 2016.  However, the Veteran did not perfect an appeal.  As the Veteran's lower spine condition is not service-connected, service connection for peripheral neuropathy for upper extremities cannot be established on a secondary basis.

The Board also considered a March 2013 letter from the Veteran's family physician, Dr. C.B..  Dr. B. opined that the Veteran's chronic paresthesias and numbness in his upper extremities is as likely as not related to his time in the service.  However, because Dr. C.B. provided no rationale for his opinion, the Board affords no probative value to the March 2013 medical opinion.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without an underlying rationale); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The record also includes a negative opinion by the December 2012 VA examiner.  The examiner noted the Veteran denied any history of thyroid problems, diabetes or B12 deficiency and reported a history of ethanol dependency since the military for over 25 years.  The examiner noted the Veteran's symptoms of numbness and tingling in the bilateral upper extremities were consistent with peripheral neuropathy, but his laboratory reports showed no evidence of thyroid condition, diabetes or vitamin B12 deficiency.  Therefore, the examiner concluded that it was as likely as not the Veteran's neuropathy was related to his long history of ethanol dependency and there is no evidence to suggest a link between the exposures experienced in the Southwest Asia and peripheral neuropathy.  The Board finds this opinion to be persuasive in light of the examiner's expertise in this matter.  The examiner thoroughly reviewed the Veteran's claim file, conducted a clinical examination of the Veteran, and provided an adequate rationale for the conclusion provided.

Regarding the theory of the neuropathy being due to an undiagnosed illness, the preponderance of the medical evidence of record is against the claim that the Veteran's peripheral neuropathy is an undiagnosed illness or medically unexplained chronic multisymptom illness.  As discussed above, the December 2012 VA examination opined that the Veteran's peripheral neuropathy was due to his long history of ethanol dependency.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for neuropathy of left and right upper extremities.  

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hair loss, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for neuropathy of the left upper extremity, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for neuropathy of the right upper extremity, to include as due to undiagnosed illness, is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


